DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/12/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-2, 4-10, 12, and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 11,223,100 in view of Tsukamoto (JP2008263494). 
All of the features of U.S. Application 17/499,212 are found in U.S. Patent No. 11,223,100 except for the claimed recitation “wherein a dielectric constant of the interlayer is less than a dielectric constant of the first ceramic substrate and a dielectric constant of the second ceramic substrate.”  
However, Tsukamoto teaches having multiple dielectric layers for an antenna device with the layers having different dielectric constants (paragraph 0023 “therefore….reception sensitivity is improved.”).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the chip antenna disclosed by Kim (U.S. Application 17/499,212) in accordance with the teaching of Tsukamoto regarding layers having different dielectric constants in order to improve the reception sensitivity of the antenna (Tsukamoto, paragraph 0023).


US Application 17/499,212			U.S. Patent No. 11,223,100
1. A chip antenna comprising: a first ceramic substrate comprising a first surface, the first surface having a first groove; a second ceramic substrate comprising a second surface disposed to face the first surface of the first ceramic substrate, the second surface having a second groove; an interlayer disposed between the first ceramic substrate and the second ceramic substrate; a first patch disposed in the first groove on the first surface of the first ceramic substrate and configured to operate as a feed patch; and a second patch disposed in the second groove on the second surface of the second ceramic substrate and configured to operate as a radiation patch, wherein a dielectric constant of the interlayer is less than a dielectric constant of the first ceramic substrate and a dielectric constant of the second ceramic substrate.
1. A chip antenna comprising: a first ceramic substrate comprising a first surface; a second ceramic substrate comprising a second surface disposed to face the first surface of the first ceramic substrate, the second ceramic substrate being spaced apart from the first ceramic substrate such that air is disposed between the first surface of the first ceramic substrate and the second surface of the second ceramic substrate; a first patch disposed in a first groove on the first surface of the first ceramic substrate and configured to operate as a feed patch; and a second patch disposed in a second groove on the second surface of the second ceramic substrate and configured to operate as a radiation patch.
2. The chip antenna of claim 1, wherein the interlayer comprises spacers and air between the spacers.
5. The chip antenna of claim 1, further comprising a spacer disposed between the first ceramic substrate and the second ceramic substrate.
4. The chip antenna of claim 1, wherein the interlayer comprises a bonding layer disposed between the first ceramic substrate and the second ceramic substrate.
6. The chip antenna of claim 1, further comprising a bonding layer disposed between the first ceramic substrate and the second ceramic substrate.
5. The chip antenna of claim 1, wherein the first patch has a first thickness greater than a depth of the first groove and the second patch has a second thickness greater than a depth of the second groove.  

2. The chip antenna of claim 1, wherein the first patch has a first thickness greater than a depth of the first groove and the second patch has a second thickness greater than a depth of the second groove.
6. The chip antenna of claim 1, wherein the first patch is disposed in an entire area formed by the first groove and the second patch is disposed in an entire area formed by the second groove.
3. The chip antenna of claim 1, wherein the first patch is disposed in an entire area formed by the first groove and the second patch is disposed in an entire area formed by the second groove.

7. The chip antenna of claim 1, further comprising a third patch disposed on a third surface of the second ceramic substrate opposite the second surface of the second ceramic substrate.
4. The chip antenna of claim 1, further comprising a third patch disposed in a third grove on a third surface of the second ceramic substrate opposite the second surface of the second ceramic substrate.

8. The chip antenna of claim 7, wherein the third surface of the second ceramic substrate has a third grove and the third patch is disposed at the third grove.

4. The chip antenna of claim 1, further comprising a third patch disposed in a third grove on a third surface of the second ceramic substrate opposite the second surface of the second ceramic substrate.

9. A chip antenna comprising: a first ceramic substrate comprising a first surface; a second ceramic substrate comprising a second surface disposed to face the first surface of the first ceramic substrate; an interlayer disposed between the first ceramic substrate and the second ceramic substrate; a first patch disposed on the first ceramic substrate and to which a feed signal is applied; and a second patch disposed on the second ceramic substrate and coupled to the first patch, wherein the first surface of the first ceramic substrate comprises a first groove that forms a first step in a thickness direction, and wherein the second surface of the second ceramic substrate comprises a second groove that forms a second step in a thickness direction, the first patch is disposed in the first groove to fill the first step and the second patch is disposed in the second groove to fill the second step, and wherein a dielectric constant of the interlayer is less than a dielectric constant of the first ceramic substrate and a dielectric constant of the second ceramic substrate.
1. A chip antenna comprising: a first ceramic substrate comprising a first surface; a second ceramic substrate comprising a second surface disposed to face the first surface of the first ceramic substrate, the second ceramic substrate being spaced apart from the first ceramic substrate such that air is disposed between the first surface of the first ceramic substrate and the second surface of the second ceramic substrate; a first patch disposed in a first groove on the first surface of the first ceramic substrate and configured to operate as a feed patch; and a second patch disposed in a second groove on the second surface of the second ceramic substrate and configured to operate as a radiation patch.

10. The chip antenna of claim 9, wherein the interlayer comprises spacers and air between the spacers.
5. The chip antenna of claim 1, further comprising a spacer disposed between the first ceramic substrate and the second ceramic substrate.
12. The chip antenna of claim 9, wherein the interlayer comprises a bonding layer disposed between the first ceramic substrate and the second ceramic substrate.
6. The chip antenna of claim 1, further comprising a bonding layer disposed between the first ceramic substrate and the second ceramic substrate.
14. The chip antenna of claim 9, wherein the second patch is disposed in an entire area formed by the second groove.
3. The chip antenna of claim 1, wherein the first patch is disposed in an entire area formed by the first groove and the second patch is disposed in an entire area formed by the second groove.




Allowable Subject Matter
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1, patentability exists, at least in part, with the claimed features of a first patch disposed in a first groove on the first surface of the first ceramic substrate and configured to operate as a feed patch; and a second patch disposed in a second groove on the second surface of the second ceramic substrate and configured to operate as a radiation patch.  
 	Kamgaing and Fathy – both of record and cited in the IDS - teach some elements of the claimed invention including a first ceramic substrate, a second ceramic substrate, an interlayer, a first groove, a second groove, a first patch, and a second patch.
 	However, the prior art, when taken alone, or, in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicant.

Regarding independent claim 9, patentability exists, at least in part, with the claimed features of wherein the first surface of the first ceramic substrate comprises a first groove that forms a first step in a thickness direction, and wherein the second surface of the second ceramic substrate comprises a second groove that forms a second step in a thickness direction, the first patch is disposed in the first groove to fill the first step and the second patch is disposed in the second groove to fill the second step. 
 	Kamgaing and Fathy are all cited as teaching some elements of the claimed invention including a first ceramic substrate, a second ceramic substrate, an interlayer, a first groove, a second groove, a first patch, and a second patch.
 	However, the prior art, when taken alone, or, in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicant.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
 	The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply. 
	Applicant, in preparing the response, should consider fully the entire reference aspotentially teaching all or part of the claimed invention, as well as the context of thepassage as taught by the prior art or disclosed by the Examiner. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E LOTTER whose telephone number is (571)270-7422. The examiner can normally be reached M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on 571-272-2105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DAVID E. LOTTER
Primary Examiner
Art Unit 2845



/DAVID E LOTTER/Primary Examiner, Art Unit 2845